Title: To Benjamin Franklin from Samuel Cooper, 3 August 1769
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
Aug: 3. —69
I am now to acknowledg the repeated Favor of your Letters, with the Notes of Mr. P.’ Speech in Parliament, the arguments on the Dissenting Cause; and the Political Pamphlets, in which you have given me no small Entertainment. I could not forbear communicating what you wrote to some particular Friends, to whom I knew it would give great Pleasure, and to allow some Extracts to be circulated among the Merchants, which were of great Service in confirming their present truly public Spirit, tho I did not think myself at Liberty to give the Sanction of your Name. I am persuaded that the prudent and legal Measure of Non-Importation, would have had an earlier and greater Effect but for the Hopes given to Administration from this Side the Water that it would not be adher’d to. These Hopes have hitherto been delusive; the Agreement is still persisted in with great Spirit; and the vague, indeterminate Promise of a Kind of Repeal, which is generally regarded here as a Design to divide us and break this salutary Measure, has, as you will see by the Papers only serv’d to support and strengthen it. In the mean Time Industry and Manufactures are daily increasing among us: Many, even in our trading Towns, are fond of being clad in Homspun; and in the Country, People are ambitious to fabricate for themselves what they formerly bought from the Shops. Britain is not sensible what she has already lost by the late impolitic and severe Measures. Those that take only a superficial View of Things imagine the Mother Country is safe, because they do not see large Quantities of American Manufactures stor’d for Sale. They do not consider how greatly the Demand for British Goods is diminish’d, thro the Industry of Families privately supplying themselves, from what this Demand would have been from our increasing Numbers, had Mild and prudent Methods been pursu’d. I can however give a striking Instance that may be depended on, of a Manufacture that was formerly almost wholly imported, and now furnishes no inconsiderable Article of our Exportation. The single Town of Lynn, makes yearly not less than eighty thousand Pair of Womens Shoes, better and cheaper than any that we can import; and not only Supplies the maritime Towns around it with this Article, but sends large Quantities of it to the southern Colonies, and the West Indies. I could not believe this till upon particular Inquiry, I found it to be undoubtedly true.
What you predicted in your Letter is already in part verified. The greater Part of the Military, has lately been withdrawn from this Town; and it is said the Remainder will not tarry long among us; what Ground there is for this, and whether any effectual Measures will be taken to remove the Ground of our Uneasiness, and reduce Things to their old Channel, Time will discover. I suspect, from what is past, whether there is yet Wisdom and Moderation enough in the British Councils, to produce an Event so happy to both Countries.
This Letter will be deliver’d to you by Mr. William Gray, a young Gentleman who goes to London, for the Prosecution of Medical Studies. He is of a respectable Family among us. His Father was a worthy Clergyman of this Town; One of his Uncles, is of the first Character among our Merchants, and another, the Treasurer of the Province: and the young Gentleman himself has acquir’d a good Reputation. I am told you design to return to America this Year. Nothing could give greater Pleasure to me, and many Friends than to see you again in Boston. I am my dear Sir, with [rest missing]
To D. Franklin
